Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/04/2019.
Claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps of:
determine which field wires connect a terminal on an HVAC controller to the HVAC system
determine an actual configuration of the HVAC system based on which field wires connect the terminal to the HVAC system
determine a geographic location of the HVAC controller or of the device
determine that the actual configuration includes an irregularity based on the determined geographic location; and
generate an output in response to determining that the actual configuration includes the irregularity


This judicial exception is not integrated into a practical application because the additional elements of field wires, geographic location, HVAC controller, memory, and the device do not practically limit the abstract idea. The mention of field wires is in reference to a either observed or expected configurations and represent tangential components used for providing data to a user in a mental analysis or observation of whether a terminal is connected. Moreover, the purpose of the field wires is used in part to provide signal values for use by a user in determining valid connections.  Accordingly, the field wires themselves would represent tangential data gathering elements for signal acquisition and communication.  The inclusion of a device, memory, and HVAC controller are recited generically and represent a means for applying the abstract idea.  The generated output, in addition to representing a mental computation of whether an irregularity exists, would also represented extra-solution activity because a generated response, absence an application, represents a computed result for use by a system.  The geographic location 

Examiner Note: (It is recommended to amend the generated output to represent a communication to an external device, a displayed output indicating an irregularity, and/or equivalents that go beyond a mental determination of an irregularity based on a mental comparison of actual to expected connections and associated output (e.g. user speaking a confirmation, a mental yes or no, pen and paper check box, etc.) 

 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prior art of record teaches each and every element as conventional and routine, infra analysis:
a memory configured to store an actual configuration of the HVAC system (Harrod, ABSTRACT, 0008, 0028)
processing circuitry operably coupled to the memory (Harrod: ABSTRACT, 0010, 0028, Figure 1), wherein the processing circuitry
is configured to:
determine which field wires connect a terminal on an HVAC controller to the HVAC system (Harrod :0008, 0032, 0033-34, 0037-39, 0042, 0057) 
determine an actual configuration of the HVAC system based on which field wires connect the terminal to the HVAC system (Harrod : 0008, 0032, 0033-34, 0037-39, 0042, 0057))
determine a geographic location of the HVAC controller or of the device (Sentz: ABSTRACT, see also Harrod : 0035, 0037, 0059)
determine that the actual configuration includes an irregularity based on the determined geographic location (Harrod :0035, 0037, 0059)
generate an output in response to determining that the actual configuration includes the irregularity (Harrod : 0035, 0037, 0059)
Claims 14 and 18 are rejected under the same rational as claim 1.  Claims 3-5, 9, 15, and 19 are interpreted as meaningfully limiting the abstract idea of mental processes.   
Claims 2 further defines the device of claim 1 as a HVAC controller that is generically recites and represents no more than instructions to apply the abstract idea and the HVAC controller is both conventional and ordinary, infra applied prior art citations of HVAC controllers, see also USPN 7584899, 9477239, 8078326: Title, Brief Summary, and ABSTRACT
Claims 6-8 and 16 recite the additional limitation of circuitry prompting a user that represents tangential data gathering activities and the received user input of geographic information would be the equivalent of determining geographic location, and in addition, the prompting is conventional and ordinary, infra applied prior art. In particular, a database represents the equivalent of a tangential data gathering element no different than an interface for providing data in response to user interaction, see also USPN 8447775, 20070294233, 5337347: Title, Brief Summary, and ABSTRACT
Claim 10 recites the additional limitations of a furnace and heat pump which do not practically limit the application of the abstract idea because these elements are used as part of the mental comparison and represent ordinary and conventional HVAC components, infra applied and cited prior art, see also 20090171862, 8078326, 8550368: Title, Brief Summary, and ABSTRACT
Claims 11-13 recites the additional limitations of terminal blocks, furnace, and heat pump connections and determining whether a furnace, heat pump, or air conditioner are connected to respective heating or cooling terminals, which fall within a mental process of user observation and determining if elements are connected as well as comparing an expected configuration with the actual/observed configuration.  The terminal blocks, heat pump, air conditioner, and terminal types do not meaningfully limit the mental process and represent tangential elements in the field of HVAC systems that are both conventional and ordinary, infra applied and cited prior art, see also USPN 9494332, 20120126021, 7402780, infra applied prior art: Title, Brief Summary, and ABSTRACT

Claims 4-8, 10-13, 16-17, and 20 represent equivalent and repeated claim limitations that are rejected under the same rational as described above, respectively. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Sentz et al. (PG/PUB 2018/0109906).

Claim 1. Harrod teaches the limitations as described below with the exception of the geographic limitations.  Harrod, in view over Sentz et al. teaches a device for controlling an HVAC system within a building, the device comprising: 
a memory configured to store an actual configuration of the HVAC system (Harrod, ABSTRACT, 0008, 0028)
processing circuitry operably coupled to the memory (Harrod: ABSTRACT, 0010, 0028, Figure 1), wherein the processing circuitry
is configured to:
determine which field wires connect a terminal on an HVAC controller to the HVAC system (Harrod :0008, 0032, 0033-34, 0037-39, 0042, 0057) 
determine an actual configuration of the HVAC system based on which field wires connect the terminal to the HVAC system (Harrod : 0008, 0032, 0033-34, 0037-39, 0042, 0057))
determine a geographic location of the HVAC controller or of the device (Sentz: ABSTRACT, see also Harrod : 0035, 0037, 0059)
determine that the actual configuration includes an irregularity based on the determined geographic location (Harrod :0035, 0037, 0059)
generate an output in response to determining that the actual configuration includes the irregularity (Harrod : 0035, 0037, 0059)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location), to the teachings of Sentz (e.g. determining a geographic location of the HVAC controller), would achieve an expected and predictable result of retrieving at least wiring diagrams for HVAC systems at multiple geographic locations.  Since configuration data varies per geographic location, an improved invention is realized via determining the geographic location of each HVAC controller for use in retrieving wiring diagrams for that location as well as dispatching a technician to the determined geographic location for service. 


Claim 2.    
Harrod teaches the device of claim 1 but not the limitations as described below.  Harrod, in view over Sentz teaches wherein the device is the HVAC controller (Sentz: Figure 5- 106, 104 e.g. see integrated configurations, see also Harrod for separate control device for implementing the comparison steps, 0029, 0031, 0061, Figure 3)
 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location via a controller), to the teachings of Sentz (e.g. providing an integrated controller), would achieve an expected and predictable result via adapting the HVAC controller to integrate the device.  Whether a device is separate to or integral with an HVAC controller, an expected and predictable result is realized while providing redundant operations and facilitating on-site diagnostics. 
Claim 3.   The device of claim 1, wherein the device comprises an external computing device configured to communicate with the HVAC controller (Harrod: 0028, 0058)
Claim 8.   The HVAC controller of claim 1,
wherein the processing circuitry is further configured to determine an expected configuration for HVAC systems associated with the determined geographic location by querying an external database (Sentz: Figure 5-120, ABSTRACT,0006-0007, 0048)
wherein the processing circuitry is configured to determine that the actual configuration includes the irregularity by determining a difference between the actual configuration and the expected configuration (Sentz: 0043, see also Harrod: Figure 7-s320-s420)

Claim 9.   The HVAC controller of claim 8, wherein the processing circuitry is further configured to transmit the actual configuration to the external database (Sentz: ABSTRACT, 0043)

Claim 10.  The HVAC controller of claim 1, wherein the expected configuration comprises: 
whether the HVAC systems in the determined geographic location include a furnace (Harrod: 0002, 0030, 0038)
whether the HVAC systems in the determined geographic location include a heat pump (Harrod: 0002)


Claim 11.   The HVAC controller of claim 1, wherein the terminal is a terminal block,
wherein the processing circuitry is configured to determine the actual configuration by determining that a furnace is connected to a heat terminal on the terminal block (Harrod: 0050, Figure 2b, Figure 3), and wherein the processing circuitry is configured to determine that the actual configuration includes the irregularity in response to:
determining that the furnace is connected to the heat terminal; and
(0038, 0050 Figure 5)
determining that an expected configuration for HVAC systems in the determined geographic location includes a heat pump (Harrod: 0002)
Claim 14.    Harrod, as modified, teaches a method for controlling a heating, ventilation, and air conditioning (HVAC) system within a building, the method comprising:
determining, by processing circuitry of a device, which field wires connect a terminal on an HVAC controller to the HVAC system, supra claim 1
determining, by the processing circuitry, an actual configuration of the HVAC system based on which field wires connect the terminal to the HVAC system; supra claim 1
determining, by the processing circuitry, a geographic location of the HVAC controller or of the device; supra claim 1
determining, by the processing circuitry, that the actual configuration includes an irregularity based on the determined geographic location; supra claim 1
generating, by the processing circuitry, an output in response to determining that the actual configuration includes the irregularity, supra claim 1

Claim 17.    The method of claim 14, further comprising determining an expected configuration for HVAC systems associated with the determined geographic location by querying an external database, supra claim 8
wherein determining the actual configuration includes the irregularity comprises determining a difference between the actual configuration and the expected configuration, supra claim 8, supra claim 1
Claim 18.    A system comprising:
memory configured to store expected configurations of heating, ventilation, and air conditioning (HVAC) systems, wherein each expected configuration is associated with a geographic location of a plurality of geographic locations; and processing circuitry, supra claim 1, configured to:
receive, from an HVAC controller, a query including a first geographic location, supra claim 1, and
communicate a first expected configuration associated with the first geographic location to the HVAC controller, supra claim 1
Claim 19.   The system of claim 18, wherein the processing circuitry is further configured to: 
receive a second actual configuration of a second HVAC system at a second geographic location, supra claim 1
update, based on the second actual configuration, a second expected configuration stored by the memory associated with the second geographic location, supra claim 1
wherein the processing circuitry is configured to receive the query including the first geographic location and a first actual configuration from the HVAC controller, and wherein the processing circuitry is further configured to, supra claim 1, supra claim 8
determine that the first actual configuration includes an irregularity by comparing the first actual configuration to the first expected configuration; and communicate an indication that the first actual configuration includes the irregularity in response to determining that the first actual configuration includes the irregularity, supra claim 1

Claim 20.  The system of claim 18, wherein the processing circuitry is configured to receive the query including the first geographic location and a first actual configuration from the HVAC controller, and wherein the processing circuitry is further configured to, supra claim 8, supra claim 1
determine that the first actual configuration includes an irregularity by comparing the first actual configuration to the first expected configuration; and communicate an indication that the first actual configuration includes the irregularity in response to determining that the first actual configuration includes the irregularity, supra claim 1, supra claim 8

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Sentz et al. (PG/PUB 2018/0109906) in view over FAN et al. (PG/PUB 2020/0217540).
Claim 4.  Harrod, as modified, teaches the HVAC controller of claim 1, but does not teach the IP address limitations as described below.  Harrod, as modified, and in view over FAN et al. teaches:
wherein the processing circuitry is further configured to connect to a network using an Internet Protocol address (FAN: 0036, 0094)
wherein the processing circuitry is configured to determine the geographic location based on the Internet Protocol address (FAN: 0036, 0094)
 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location via a controller), to the teachings of FAN (e.g. determining HVAC controller location via an IP address), would achieve an expected and predictable result via combining said elements using known methods.  FAN teaches the benefit of using IP addresses for location determination (0105)
Claim 15.  The method of claim 14, further comprising connecting to a network using an Internet Protocol address,
wherein determining the geographic location comprises determining the geographic location based on the Internet Protocol address (supra claim 4)

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Harrod (PG/PUB 2007/0157639) in view over Sentz et al. (PG/PUB 2018/0109906) in view over FAN et al. (PG/PUB 2020/0217540) in view over Kim et al. (PG/PUB 2018/0017274).
Claim 5.   Harrod, as modified, teaches the HVAC controller of claim 4 but does not teach the information received from the user limitations as described below.  Harrod, as modified, and in view over Kim et al. teaches wherein the processing circuitry is configured to determine the geographic location based on the Internet Protocol address (Supra claim 4) and further based on information received from a user during an online registration process for the HVAC controller performed by the processing circuitry or by an external computing device (Kim: 0047)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Harrod (e.g. comparing actual to expected wiring diagrams for a selected HVAC system at a location via a controller), to the teachings of FAN (e.g. determining HVAC controller location via an IP address), to the teachings of Kim (e.g. determining a geographic location based on user input during set-up), would achieve an expected and predictable result via combining said elements using known methods.
Claim 6.    The HVAC controller of claim 1,
wherein the processing circuitry is further configured to prompt a user to input the geographic location (Kim: 0049, see also 0047-48)
wherein the processing circuitry is configured to determine the geographic location based on user input received after prompting the user to select the geographic location (Kim: 0049, see also 0047-48)
Claim 7.    The HVAC controller of claim 6, wherein the processing circuitry is configured to prompt the user to select the geographic location by prompting the user for a postal code (Kim: 0047-49 e.g. see zip code)
  
Claim 16.    The method of claim 14, further comprising determining the geographic location based on information received from a user during an online registration process for the HVAC controller (supra claim 7)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Sentz et al. (PG/PUB 2018/0109906) in view over Combe et al. (PG/PUB 2018/0231268)
Claim 12.    Harrod, as modified, teaches the HVAC controller of claim 1 but does not teach the heat pump terminal connection as described below.  Harrod in view over Combe et al. teaches wherein the terminal is a terminal block,
wherein the processing circuitry is configured to determine the actual configuration by determining that a heat pump is connected to a heat terminal on the terminal block, and wherein the processing circuitry is configured to determine that the actual configuration includes the irregularity (Combe: 0102,0115, Figure 13, see also Harrod, supra claim 1, for determination of irregular connections), in response to:
determining that the heat pump is connected to the heat terminal (Combe, 0102, 0115, supra claim 1 analysis for connection verification) and 
determining that an expected configuration for HVAC systems in the determined geographic location includes a furnace (0035, Figure 3, supra claim 1 analysis for retrieving wiring diagram per geographic location)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Combe (e.g. determining wiring connections for a heat terminal block), to the teachings of Harrod, as modified (e.g. determining expected wiring connections in comparison to actual wiring connections), would achieve an expected and predictable result of determining proper wiring connections for at least heat pump connections.

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Harrod (PG/PUB 2007/0157639) in view over Sentz et al. (PG/PUB 2018/0109906)in view over Votaw et al. (PG/PUB 2010/0314458)
Claim 13.    Harrod teaches the HVAC controller of claim 1 but does not expressly teach the cool terminal limitation and “no air conditioner” limitations as described below.  Harrod in view over Votaw teaches wherein the terminal is a terminal block,
wherein the processing circuitry is configured to determine the actual configuration of the HVAC system by determining that an air conditioner is connected to a cool terminal on the terminal block (Votaw et al., Figure 1B-EQ 130 terminal connections)
wherein the processing circuitry is configured to determine that the actual configuration includes the irregularity in response to:
determining that the air conditioner is connected to the cool terminal (Harrod, as modified, supra claim 1) and
 determining that an expected configuration for HVAC systems in the determined geographic location includes no air conditioner (Harrod, as modified by Sentz, supra claim 1, see Votaw, Figure 1B –E.G 151: see no air conditioner terminal connection )

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Votaw (e.g. (e.g. providing terminal connections without an air conditioner  and with an air conditioner),to the teachings of Harrod, as modified (e.g. determining expected wiring connections in comparison to actual wiring connections), would achieve an expected and predictable result of determining proper wiring connections for at least cooling connections for an air conditioner.  One of ordinary skill in the art applying the teachings of Harrod, as modified (e.g. determining whether actual configurations match selected configurations, which when applied to terminal block connections comprising no air conditioner connections and/or air conditioner connections connected to cool terminals, would achieve an expected and predictable result of whether an air conditioner is properly connected to select terminals.  It is foreseeable a user could improperly wire air conditioner units. The application of the prior art automates an otherwise manual activity providing a time saving benefit of reducing installation/troubleshooting time. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references HVAC configuration and location data for analysis:
20160182528  20160357782  20200217540
20160209062 20160209062  9488994 20180017274
20120126021  20200224905  20150037992

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117